Citation Nr: 9928607	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-02 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a November 1995 rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO).  This case was previously 
before the Board in September 1998 and was remanded for 
additional development and adjudication.


REMAND

Following a review of the veteran's claims file, the Board 
finds that development requested in its September 1998 remand 
has not been performed.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Veterans 
Appeals-now the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court")-concluded that the Board 
had erred when it considered a claim when the RO had not 
conformed to the dictates of the earlier Board remand.

In its September 1998 remand, the Board noted, in pertinent 
part, its consideration of the veteran's service medical 
records.  These records show that in September 1972, during 
basic training, the veteran complained of back pain, 
diagnosed as lumbosacral strain.  On further evaluation in 
November 1972 the examiner diagnosed spondylolysis by X-ray.  
Subsequent records show the veteran was evaluated for 
continued complaints of back pain due to spondylosis.  

The Board remanded the veteran's claim to determine the 
nature and probable etiology of any back disorder and its 
relationship to service.  In relevant part, the Board asked 
the RO to schedule the veteran for a VA orthopedic 
examination.  Specifically, the VA examiner conducting this 
evaluation was to provide an opinion as to whether the 
apparent increase in back symptoms during service remained 
chronic and whether it was at least as likely as not that any 
current back disorder is related to complaints noted in 
service, rather than intervening causes.

Pursuant to the Board's request, the veteran was accorded a 
Compensation and Pension examination in November 1998.  The 
examiner noted the veteran's medical history and complaints 
of back pain.  The pertinent diagnoses were chronic low back 
pain complaints without evidence of fracture, instability or 
degenerative changes and history of L4-5 disc bulge by CT 
scan with no evidence of radiculopathy.  The examiner noted 
there was no clear-cut evidence of spondylolysis.  
Significantly, the examiner failed to provide specific 
discussion regarding whether or not the increased complaints 
noted in service remained chronic after service or whether 
there was any relationship between the veteran's current 
complaints of back pain and complaints and treatment in 
service, as requested by the Board in the September 1998 
Remand.  Hence, the November 1998 examination report was not 
wholly responsive to the Board's Remand.

The Board recognizes that the case was previously Remanded 
and regrets further delay; however, it must be noted that the 
Court in a number of cases has determined that where the 
record before the Board is inadequate, a Remand is mandatory 
rather than permissive.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993); Sanders v. Derwinski, 1 Vet. App. 88 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, to ensure 
that VA has met its duty to assist the appellant in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of any 
additional VA or non-VA treatment records 
pertaining to treatment of the veteran 
for back pain.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made part of the claims 
folder.  Copies of complete records 
should be associated with the claims 
file.

2.  The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of any back 
disorder and the extent, if any, to which 
such pathology now present is related to 
service.  All indicated tests and studies 
should be performed and all pertinent 
symptoms and clinical findings should be 
reported in detail.  The claims folder, 
and a copy of this remand, must be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  The examiner's 
report should clearly set forth the 
veteran's symptoms and pertinent current 
clinical findings and diagnoses.  Based 
upon a review of the current clinical 
findings and the evidence in the claims 
file, the examiner should also provide 
opinions as to the following questions: 

a) Is it at least as likely as not 
that the veteran's symptoms in 
service represented a chronic 
disability?  

b) Is it at least as likely as not 
that a chronic back disability, e.g., 
spondylolysis, pre-existed service?  

c) If it is determined that a back 
disability pre-existed service, is it 
at least as likely as not that the 
symptomatology noted in service 
constituted a pathological 
advancement of the disorder (as 
distinguished from a characteristic 
acute exacerbation or an increase in 
severity due to the natural 
progression of the disorder)?  

d) If a chronic back disability did 
not pre-exist service, is it at least 
as likely as not that the veteran's 
current back disability is related to 
the symptoms and treatment in 
service?  

The rationale for each opinion should be 
clearly set forth by the examiner, with 
reference to pertinent evidence in the 
record.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.  

4.  After the development requested above 
has been completed, the RO should again 
consider the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



